Title: Enclosure: Queries on Parliamentary Procedure with Pendleton’s Answers, 17 June 1800
From: Jefferson, Thomas,Pendleton, Edmund
To: Jefferson, Thomas


Enclosure
Queries on Parliamentary Procedurewith Pendleton’s Answers
    
      In Committee.
      The paper before a committee, whether select or of the whole, may be either such as originates with themselves, as a draught of an address a bill to be framed Resolutions or a bill referred to them. in every case the bill or other paper is first read by the clerk, & then by the chairman by paragraphs. Scob. 49. pausing at the end of the paragraph, & putting questions for amending or striking out the paragraph, if proposed, & then on the paragraph as amended, or unamended: except that, in the case of a bill, no question is put on the paragraph; because all parts of the bill having been adopted by the house, stand of course, unless altered or struck out by a vote.
When through the whole a final question is putWhether the Address, or the Resolutions, or the Amendments to the bill shall be reported to the house? if decided negatively, what they have done falls; but in the case of a bill referred to them, the bill itself remains, & is to be reported without amendments.
      Queries on the above passage.
    
    
      It is believed to be certain that the chairman, in every case, reads the bill or other paper by paragraphs, and puts questions on amendments, or for striking out the paragraph, if proposed: but in what cases does he put a question Whether the paragraph is agreed to either as amended, or where no amendment has been made?
      And in what cases does he put a final question on the whole?
     
    
      If the propositn: be to strike out the whole Paragraph, the qn. is shall it stand as part of the Bill?
      If to amend it is put upon that, & on that decision, or if no Amendment or striking out be proposed, no question is put on agreeing to the Paragraph, but, having in the latter case waited some time to permit a motion, you direct the Clk to proceed to read the next.
    
    
    
    
      What is the form of that question? to wit is it whether they agree to the address, resolutions, or bill in the whole, even where they have already past a vote of agreement on all it’s parts? or is it only Whether it shall be reported to the house?  
    
    
      When through the whole, our usual mode was for a Member to move that the Commee may rise & the Chairman report the Amendmts., if on a Bill, to the house, & the qn. is put on agreeing to the Motion, but no qn. on the Bill.
      If the Commee be to Originate an Address, or a Bill, altho’ qns. on parts have been decided, one ought to be put on agreeing to the whole—a Resn. agd. to, or even Sevl., are difft. & do not reqe. that qn.—the final qn. in all is, upon the Commees rising & reporting.
    
    
      In the House.
      When the report of a paper originating with a committee is taken up by the house, they proceed exactly as in the committee, except that after the paragraphs have, on distinct questions, been agreed to seriatim, no question needs be put on the whole report.
      On taking up a bill reported with amendments, the amendments only are read by the clerk. the Speaker then reads the first, & puts it to the question, & so on till the whole are adopted or rejected, before any other amendment be admitted, except it be an amendment to an amendment. then the Speaker reads the bill itself by paragraphs; as he does also if it has been reported without amendments, or if, on the 2d. reading, it has been taken up in the house without commitment; putting no questions but on amendments proposed, and when through the whole he puts the question Whether the bill shall be read a 3d time?

      Much doubt is entertained on this whole passage.
       
    
      1. After the amendments of a committee to a bill have been agreed to in the house, does the Speaker then read the whole bill over from beginning to end by paragraphs?
      2. does he put a question on each paragraph as amended, or if unamended?
      3. If the bill has been reported without amendments, the same questions arise
      4. If the bill be not committed, on the 2d. reading,  but is taken up & considered in the house, the same questions arise.
      5. On a report of an Address or Resolutions framed in a committee when taken up in the house the same questions arise.
    
    
      1. Never with Us: on the 2d. reading the Speaker opened the Bill, in effect read it, & put the qn. as Commd., or ordd. it engrossed. On repg. Amendmts., when the Clk read one, the Speaker read the part of the Bill it related to, how it would be wth. the amendmt. & put the qn. on agreeing; when thro’ all, he did not repeat—either, but put the qn. if the Bill, wth. the Ammts. should be engross’d & read a 3d. time.
      2. Only on Agreeing to the Amendmt, not on the Paragraph.
      3. The qn. is put on the whole Bill, if it shall be ingross’d, a Negative produces a reject’n. of Course—without another question.
      4. If on the 2d. reading, a Bill is not commd., the qn. upon engrossing, is the same, & wth. the same effect.
      5. On report of an Original Address, it is sometimes refd. to a Commee of the whole, on whose report of Amendts. the proceedgs. are the same as on a Bill—the same final qn. put on agreeing to it, as amended. & also, if amended in the House wth.out Commt.—
    
    
      It is a general rule that the question first moved & seconded shall be first put. but this rule gives way to what may be called Privileged questions; & these privileged questions are of different grades among themselves.
    I. a motion to adjourn simply takes place of all others, for otherwise the house might be kept sitting against it’s will, & indefinitely.
    II. Orders of the day take place of all other questions, except for adjournment.
    III. After these there are other privileged questions which will require considerable explanation.
    It is proper that every Parliamentary assembly should have certain forms of question, so adapted, as to enable them fitly to dispose of every proposition which can be made to them. such are 1. the Previous Question. 2. to Postpone indefinitely. 3. to adjourn a question to a definite day. 4. to lie on the table. 5. to commit. 6. to amend. the proper occasion for each of these questions should be understood.
    1. When a proposition is moved, which it is useless or inexpedient now to express or discuss, the Previous question has been introduced for suppressing for that time the motion & it’s discussion.
    2. But as the Prev. Qu. gets rid of it only for that day, it may be postponed indefinitely, after which it cannot be moved again during that session.
     
    qu. the exactness of these definitions of questions & their occasions?the manner in which postponement is used in parliamt. has almost entirely escaped me.
    3. When a motion is made which it will be proper to act on, but information is wanted, or something more pressing claims the present time, it is adjourned to such day within the session as will answer the views of the house. sometimes however this has been irregularly used by adjourning it to a day beyond the session, to get rid of it altogether, as would be done by an indefinite postponement.     
    
    
    
      nor am I certain about the practice of adjourning a question. tho’ I believe it is the mode of laying aside one question, to take up another.  
      4. When the house has something else which claims it’s present attention, but would be willing to reserve in their power to take up a proposition whenever it shall suit them, they order it to lie on their table. it may then be called for at any time.
      5. If they are ready to take it up at present, but think it will want more amendment & digestion than the formalities of the house will conveniently admit, they refer it to a Committee.
      6. But if the proposition be well digested, & may need but few & simple amendments, & especially if these be of leading consequence, they then proceed to consider & amend it themselves.
      Though a question therefore has been first moved & seconded, yet the following if moved afterwards are privileged to be first put, to wit, 1. the Previous Question 2. to postpone it. 3. to adjourn it to a definite day. 4. to lay it on the table. 5. to commit it. 6. to amend it.
      But it may be asked Have these questions any privilege among themselves? or are they so equal that the common principle of ‘the first moved first put,’ takes place among them? this principle prevails among them in every instance, except that when a proposition has been moved, and a motion made to amend it, the whole subject may be postponed, adjourned, laid on the table, or committed, so that amendment gives way to the other privileged questions. qu. if it does to the P. Quest. [qu. if Commitment. does not give way to postponement, definite adjournment or laying on the table? or are there any other inter-preferences?]
    
    
    
      If on difft. Bills, I suppose the motn. & Entry is to put off the furthr. consn. of that Bill. If the qn. be to postpone a questn. on one paragraph & take up another in the same Bill, it is done by Consent & no Entry.
      The definitions of questions & their Occasions, seem correct; but I confess I do not understand what is meant by an indefinite postponemt. wch. precludes the Subject from resumptn. in that Sessn., Suppose an Order entd. that the consn. of a Bill be postpd. (no time mentd.) will it’s considn., even next day, be contrary to that Order*? Nor do I see the necessy. for it, since an Adjournmt. of it to the next Sessn., or to a day beyond the present, would answer the purpose, the latter is indeed a P-y trick, but not irregular, since there is not a Physical, nor natural impossibility that the Sessn. may continue to the day, however improbable.
      *or is it like the continuance of a legal suit, sine die, making a discontinuance,
      I suppose the prevs. qn. may be put on a proposed Amendmt., & therefore it has it’s privilege in that instance, but posterior to the others
    
    
    
      So far respects the case of two or more of the Privileged questions contending for privilege  between themselves, when both were moved on the original or Main Question. but suppose one of them to be moved, not on the original primary question, but on the secondary one. e.g. suppose a motion for the P. Qu. can a motion be made to postpone, adjourn, or lay that on the table? or suppose a motion to postpone, can we move to adjourn that question, or lay it on the table, or pre-question it? &c. &c. this is not allowed. because it would embarras questions too much to allow them to be piled one on another several stories high: & the same result may be had in a more simple way by deciding the secondary question itself negatively. but the useful character of amendment gives to that, & to that alone, a privilege of attaching itself to a secondary & privileged question, in the case of an amendment. that is there may be an amendment to an amendment. [qu. if there can be an amendment to a postponement, definite adjournment, or commitment?] but this is not admitted in another degree, to wit to amend an amendment to an amendment of a Main question. this would lead to too much embarrasment. the line must be drawn somewhere, & usage has drawn it after the amendment to the amendment. the same result may be sought by deciding against the amendment to the amendment, & then moving it again as it was wished to be amended. in this form it becomes only an amendment to an amendment.  
      
    
    
    
      It seems to me that a qn. to adjourn is to be put, when moved, in preferance to all others. I think the rule is such, & that it is beneficial, in being interposed in heats, to give time to allay them the other motions appear eql. for choice, & should be put as moved, where they can be properly put at all.
      I suppose there may, to change it’s effect, but not it’s Nature e.g. to change the day proposed for a definite adjournment; but not where a Negative of the propn. will answer the purpose; as to change that for an indefinite Postpt. into a defe. Adjournment.
    
    
    
      IV. Another exception to the rule of priority is when a motion has been made to strike out a paragraph. it’s friends may move any amendments for rendering it as perfect as they can, which shall be put to the question, before a vote is taken on striking out the whole paragraph.
      other privileged questions, e.g. on order, privilege, reading papers & c present no difficulties.
      Equivalent questions. Where questions are perfectly equivalent so that the negative of the one amounts to the affirmative of the other, & leaves no other alternative, the decision of the one concludes necessarily the other. thus the negative of striking out amounts to the affirmative of agreeing, & therefore to put a question on agreeing, after that on striking out, would be to put the same question in effect twice over; which is contrary to rule.
      But in questions on amendments between the two houses, a motion to recede being negatived, does not amount to a positive vote to insist, because  there is another alternative viz. to adhere. therefore another question is necessary.
    
    
    
      Very reasonable, since an Amendment may remove the Objection.
      correct—but I suppose a motion to amend, may be made & a questn. put, after that for striking out is negatived. you must retain the substance, but may change the dress.
    
    
    
    Additional queries.
    
    
      On a disagreement between the houses as to amendments to a bill, and a conference agreed on, can the conferees propose, or authorise either house to propose an amendment in a new part of the bill, having no coherence with the amendment on which they have disagreed?
      
      When the Previous Question is moved, must the debate on the Main Question be immediately suspended?
    
    
      I suppose they may, as the Bill is still under the Power of both houses: tho’ the Form is that “the Senate have agreed to the Bill wth. Amendments,” implying their approbation of all other parts, yet since, if the Amts. are not agreed to, the Senate may reject the Bill, it would seem to follow, that if on a conference, to drop that & amend another part, will bring the houses to accord, it may be done, by the Senates receding from the former, & proposing the New Amendment.
    
    
    
    
      When a Previous Question has been moved & seconded, may the Main Qu. be amended before putting the Prev. Qu.? we know it cannot afterwards; and that it is a vexata questio whether it may before: I remember to have heard discussions on this subject between mr Pendleton, mr Wythe & the Speaker Randolph. what were their several opinions?  
    
    
      I do not recollect this discussion, nor of course any Opinions on it—nor remember any parly. rule for deciding the qn.—Upon principle, I see no reason for precluding the previous amendmt., since that might remove the objectione. part of the propn., & induce the withdrawing or negativing the Prev. questn.
    
    
    
    
      When a member calls for the execution of an order of the house, as for clearing galleries &c. it must be carried into execution by the Speaker without putting any question on it: but when an order of the day is called for, I believe a question is put ‘Whether the house will now proceed to whatever the order of the day is? is it so?  
    
    Yes.
    
    
    
      When a motion is made to strike out a paragraph, section, or even the whole bill, from the word ‘whereas,’ and to insert something else in lieu thereof, it is understood that the friends of the paragraph, section or bill, have first a right to amend, and make it as perfect as they can, before the question is put for striking out. suppose the question is then put on striking out, & that it passes in the negative. can any further amendment be made to the paragraph after it has been retained by a vote?
      1. a motion is made to amend a bill or other paper by striking out certain words, and inserting others; & the question being divided, & put first  on striking out, it is negatived, and the insertion of course falls.
      2. after this, a motion is made to strike out the same words and to insert others, of a different tenor altogether from those before proposed to be inserted. is not this admissible?
    3. Suppose the 2d. motion to be negatived, would it not be admissible to move to strike out the same words & to insert nothing in their place?
    So if the 1st. motion had been to strike out the words & to insert nothing, & negatived, might it not then have been moved to strike out the same words & insert other words?
    
    
      The right to amend is before stated—and if made & then the qun. for striking out Negatived, it may be doubted whether new Amendmts. can be proposed, since the dress, as well as substance, has been discussed—however I, who prefer Essentials to form where I can’t have both, would decide for permitting it, on this ground, that an Enemy to the clause, on finding it must stand, might propose an Amt. agreable to it’s friends, tho’ he would not strengthen the clause By doing it before—the Others should be cautious agt. a Clog. 1.2.3. When a qun. has been put for striking out certain words, and Negatived, altho’ it was part of the motion, that certain others should be inserted, since the qns. are divided & put distinctly, no 2d. qun. for striking out the same words, either for the purpose of inserting others, or nothing, is admissible.
    
    
    
    
          When a paper is under the correction of the house, the natural order is to begin at the beginning, & proceed through it with amendments. but there is an exception as to a bill, the preamble which is last amended.
    
    
       Does this exception extend to any other form of paper? e.g. a resolution &c. or would the preamble of the resolution be first amended according to the natural order?
    Suppose a paper, e.g. a resolution, brought in without a preamble, & that a motion be made to prefix a preamble: can such a motion be recieved and acted on before the body of the paper is acted on?
    
  
    I see no reason for any distinction between this case & the other—nor indeed for the retrograde Progress in either. the preamble ought in both to shew the reason of Legislative Action; As the body does the Act.
    I suppose not; since the paper can only enable the House to judge if a Preamble be necessary, & what it should be. it must be proposed as an Amendment & therefore, should be done before a question is put on the body of the paper, if that be meant by Acting on it.
  
   